Case 1:20-cv-01006-GHW Document 128-11 Filed 07/23/21 Page 1 of 2




                  EXHIBIT "K"
                       Case 1:20-cv-01006-GHW Document 128-11 Filed 07/23/21 Page 2 of 2
 Date: 07/21/2021                                           Detail Cost Transaction File List                                                           Page: 1
                                                                  GOETZ FITZPATRICK LLP


                          Trans        H Tcode/
           Client         Date    Tmkr P   Task Code       Rate          Amount                                                                            Ref#

Client ID 82489.27817 Whitestone Construction, Corp.
     82489.27817    06/19/2020      6 A     430                            13.39 Federal Express - C. Rodriguez                                           ARCH
     82489.27817    07/10/2020      6 A       30                           14.50 On line research - PACER - Q22020                                        ARCH
     82489.27817    09/30/2020      6 A     493                           691.87 WESTLAW (legal research) - September 2020                                ARCH
     82489.27817    09/30/2020      6 A       30                           14.10 On line research - PACER 2020Q3                                          ARCH
     82489.27817    10/27/2020      7 A     150                             3.99 Court Cost - Docketbird [Download documents from Southern               ARCH
                                                                                   District] - G. Kushner
     82489.27817    10/31/2020      6 A     493                           407.21 WESTLAW (legal research) - October 2020                                 ARCH
     82489.27817    11/30/2020      6 A     493                           598.22 WESTLAW (legal research) - November 2020                                ARCH
     82489.27817    12/28/2020     52 A     145                           160.20 Job date 12/21/2020 - W/O218055 - Southern District Reporters           ARCH
                                                                                   PC INV # 0530216-IN dated 12/28/20 for case # 20CV01006
     82489.27817    12/31/2020      6 A      99                            46.00 Pacer 2020 Q 4                                                          ARCH
     82489.27817    12/31/2020      6 A     493                           268.25 WESTLAW (legal research) - December 2020                                ARCH
     82489.27817    01/08/2021      7 A     430                            38.71 Federal Express - G. Kushner                                            ARCH
     82489.27817    01/08/2021      6 A     433                            95.00 Gotham Process Service, Inc. - W/T 1176982 Subpoena to testify          ARCH
                                                                                   at a deposition in a civil action
     82489.27817    01/25/2021      6 A     433                            55.00 Gotham Process Service, Inc. - W/T 1178358 Summons 81 Verified          ARCH
                                                                                   Complaint & Notice of electronic filing
     82489.27817    01/31/2021      6 A     493                          448.02 WESTLAW (legal research) - January 2021                                  ARCH
     82489.27817    02/03/2021      6 A     430                            94.42   Federal Express - D. Carbone                                          ARCH
     82489.27817    02/11/2021     44 A     430                            15.75 Federal Express - C. Rodriguez                                          ARCH
     82489.27817    02/28/2021      6 A     493                           700.64 WESTLAW (legal research) - February 2021                                ARCH
     82489.27817    03/31/2021      6 A      30                            83.20 On line research - PACER 2021Q1                                         ARCH
     82489.27817    04/07/2021     44 A     430                            92.66   Federal Express - C. Rodriguez                                        ARCH
     82489.27817    04/07/2021     44 A     430                           210.76 Federal Express - C. Rodriguez                                          ARCH
     82489.27817    04/22/2021     44 A      99                         1,777.00 Miscellaneous - Veritext Revised Invoice No. 4966325 [Mindy No          ARCH
                                                                                   Deposition] - C. Rodriguez
     82489.27817    06/01/2021     44 A     483                           127.68 Transcripts SOUTHERN DISTRICT REPORTERS PC INV 0533260-IN               ARCH
                                                                                   W/O # 221041 Case # 20CV01006 Job Date 05/06/2021 - C.
                                                                                   Rodriguez
     82489.27817    06/18/2021      6 A     483                         1,955.00 Veritext Legal Solutions INV 5083684 dated 06/18/21 Job                 ARCH
                                                                                   4439884 Job Date 2/4/21 - Video Services
     82489.27817    06/18/2021      6 A     483                          825.00 Veritext Legal Solutions INV 5083682 dated 06/18/21 Job                  ARCH
                                                                                   4439884 Job Date 2/4/21 - Translation and Interpretation
     82489.27817    06/30/2021      6 A     493                          173.35 WESTLAW (legal research) - June 2021                                     ARCH
     82489.27817    07/02/2021      7 A     430                           49.38 Federal Express - G. Kushner                                             ARCH


Total for Client ID 82489.27817                        Billable         8,959.30 Whitestone Construction, Corp.
                                                                                   Yuanda


                                                                    GRAND TOTALS


                                                       Billable         8,959.30




CC                                                                                                                                 Wednesday 07/21/2021 9:12 am
